               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

YING YE, as Representative of    )
the Estate of Shawn Lin,         )
Deceased,                        )
                                 )
           Plaintiff,            )
                                 )
     v.                          )    No. 1:18-CV-01961
                                 )
GLOBAL SUNRISE, INC., and        )
GLOBALTRANZ ENTERPRISES, INC.,   )
                                 )
               Defendants.       )


                  MEMORANDUM OPINION AND ORDER

     Defendant GlobalTranz Enterprises, Inc. (“GlobalTranz”),

seeks to dismiss plaintiff Ying Ye’s claims against it pursuant

to Federal Rules of Civil Procedure Rule 12(b)(6) because they

are preempted by the Federal Aviation Administration

Authorization Act of 1994 (the “FAAAA”), 49 U.S.C. §

14501(c)(1). Dkt. No. 62. For the reasons that follow,

GlobalTranz’s motion is granted in part and denied in part.

                                 I.

     Plaintiff sues GlobalTranz and Global Sunrise, Inc.

(“Global Sunrise”), seeking damages for the death of her spouse,

Shawn Lin. According to the Amended Complaint, Dkt. No. 55,

GlobalTranz, a freight broker that provides third-party

logistics services, contracted with Global Sunrise, a motor

carrier, to transport freight from Illinois to Texas. Lin died

                                 1
in a motor-vehicle accident caused by a Global Sunrise driver,

David Antoine Carty, who was carrying a load on behalf of

GlobalTranz.

     Plaintiff’s allegations against GlobalTranz invoke two

theories of liability. First, plaintiff alleges that GlobalTranz

acted negligently in selecting Global Sunrise to transport

freight. For example, GlobalTranz knew or should have known that

Global Sunrise operated in an unsafe manner due to its extensive

history of safety violations, which is available on the Federal

Motor Carrier Safety Administration website. Second, plaintiff

alleges that GlobalTranz had sufficient control over Global

Sunrise and Carty to make it vicariously liable for Lin’s death.

Specifically, GlobalTranz directly communicated with Carty about

the load, set the dates and times for pickup and delivery, and

required the following from Carty or Global Sunrise: the use of

a specific trailer, daily tracking and driver location reports,

calls from Carty to be dispatched and before entering detention,

immediate notification if the shipper’s instructions did not

match the rate confirmation, verification that the bill of

lading matched the temperature on the load confirmation, and a

two-hour pickup and delivery ETA. Also, the bill of lading for

Carty’s load identified GlobalTranz, not Global Sunrise, as the

carrier and made no mention of Global Sunrise.



                                2
                               II.

     To survive a motion to dismiss under Rule 12(b)(6),

plaintiff must allege “a short and plain statement of the claim

showing that [she] is entitled to relief.” Fed. R. Civ. P.

8(a)(2). That is, she must state a claim “that is plausible on

its face” after I disregard conclusory allegations. W. Bend Mut.

Ins. Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009); Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

resolving a motion to dismiss under Rule 12(b)(6), I accept

plaintiff’s well-pled factual allegations as true and draw all

reasonable inferences in her favor. Id.

                              III.

     To reach the merits of GlobalTranz’s motion, I must first

address a procedural misstep. “Preemption is an affirmative

defense” which a pleading need not anticipate. Bausch v. Stryker

Corp., 630 F.3d 546, 561 (7th Cir. 2010) (citations omitted).

GlobalTranz should have filed an answer and moved for judgment

on the pleadings under Rule 12(c). See id. at 561-62. However,

this error “is of no consequence” where a court has before it

all it needs to rule on the defense and the plaintiff does not

complain of the error. Carr v. Tillery, 591 F.3d 909, 913 (7th

Cir. 2010). That is the situation here. Moreover, a Rule 12(c)

motion is governed by the same standard that is used for a Rule

                                3
12(b)(6) motion. Adams v. City of Indianapolis, 742 F.3d 720,

728 (7th Cir. 2014).

     Turning to GlobalTranz’s motion, the issue before me is

whether plaintiff’s claims against GlobalTranz—negligent hiring

and vicarious liability—fall within the FAAAA’s preemption rule,

49 U.S.C. § 14501(c). Congress enacted the preemption provision

of the FAAAA “with the aim of eliminating the patchwork of state

regulation of motor carriers that persisted fourteen years after

it had first attempted to deregulate the trucking industry.”

Nationwide Freight Sys., Inc. v. Illinois Commerce Comm'n, 784

F.3d 367, 373 (7th Cir. 2015) (citing Dan’s City Used Cars, Inc.

v. Pelkey, 569 U.S. 251, 261 (2013); S.C. Johnson & Son, Inc. v.

Transp. Corp. of Am., Inc., 697 F.3d 544, 548–49 (7th Cir.

2012)). In the relevant provision, the FAAAA provides:

     a State . . . may not enact or enforce a law,
     regulation, or other provision having the force and
     effect of law related to a price, route, or service of
     any motor carrier . . . or any motor private
     carrier, broker, or freight forwarder with respect to
     the transportation of property.

49 U.S.C. § 14501(c)(1). The term “transportation” includes:

     (A) a motor vehicle, . . . property, facility,
     instrumentality, or equipment of any kind related to
     the movement of passengers or property, or both,
     regardless of ownership or an agreement concerning
     use; and

     (B) services related to that movement, including
     arranging for, receipt, delivery, elevation, transfer
     in transit, refrigeration, icing, ventilation,


                                4
     storage, handling, packing, unpacking, and interchange
     of passengers and property.

49 U.S.C. § 13102(23).

     The FAAAA’s preemptive scope is broad and includes “laws

and actions having some type of connection with or reference to

a [broker’s] rates, routes, or services, whether direct or

indirect.” Nationwide Freight, 784 F.3d at 373. However, when a

state law has only a “tenuous, remote, or peripheral”

relationship with such rates, routes, or services, it is not

preempted. Id. (quoting Dan’s City, 569 U.S. at 261). To

determine that the FAAAA preempts a state law claim, two

requirements must be met: (1) “a state must have enacted or

attempted to enforce a law” and (2) that law must relate to a

broker’s “rates, routes, or services ‘either by expressly

referring to them, or by having a significant economic effect on

them.’” Id. at 373–74 (quoting Travel All Over the World, Inc.

v. Kingdom of Saudi Arabia, 73 F.3d 1423, 1432 (7th Cir. 1996)).

                               A.

     I first address plaintiff’s claim that GlobalTranz acted

negligently in hiring Global Sunrise to transport freight. As

the parties recognize, no federal appellate court has determined

whether the FAAAA preempts personal injury claims alleging a

broker negligently selected a motor carrier for the

transportation of property and district courts are “sharply


                                5
divided” on that question. Loyd v. Salazar, No. CIV-17-977-D,

2019 WL 4577108, at *4 (W.D. Okla. Sept. 20, 2019) (DeGiusti,

J.); compare Volkova v. C.H. Robinson Co., No. 16 C 1883, 2018

WL 741441, at *4 (N.D. Ill. Feb. 7, 2018) (Guzmán, J.)

(dismissing negligent hiring claim against a broker as preempted

by the FAAAA) with Mann v. C.H. Robinson Worldwide, Inc., Nos.

16 C 102, 16 C 104 & 16 C 140, 2017 WL 3191516, at *7-8 (W.D.

Va. July 27, 2017) (Dillon, J.) (determining that the FAAAA does

not preempt a personal injury claim against a broker alleging

negligent hiring of a carrier).

     To succeed on her negligent hiring claim, plaintiff must

show that GlobalTranz selected Global Sunrise as an independent

contractor when it knew or should have known that Global Sunrise

was “unfit for the required contracted job so as to create a

danger of harm to other third parties.” Hayward v. C.H. Robinson

Co., 24 N.E.3d 48, 55 (Ill. App. Ct. 2014).1 Negligence claims

under state common law fulfill the first requirement for FAAAA


1 The parties argue under the premise that Illinois law governs
the substance of plaintiff’s tort claims against GlobalTranz. I
agree. As this case is before me under diversity jurisdiction, I
apply the choice of law principles of the forum state: Illinois.
Tanner v. Jupiter Realty Corp., 433 F.3d 913, 915 (7th Cir.
2006). “For tort actions, Illinois instructs the court to
ascertain the forum with the ‘most significant relationship’ to
the case.” Id. at 915–16 (quoting Esser v. McIntyre, 661 N.E.2d
1138, 1141 (Ill. 1996)). Here, while the accident allegedly
occurred in Texas, GlobalTranz’s conduct is alleged to have
occurred in Illinois, where it and Global Sunrise are allegedly
domiciled.
                                  6
preemption. See United Airlines, Inc. v. Mesa Airlines, Inc.,

219 F.3d 605, 607 (7th Cir. 2000) (state common-law actions are

an “other provision having the force and effect of law” for

purposes of the Airline Deregulation Act’s preemption

provision). The issue then becomes whether plaintiff’s negligent

hiring claim relates to GlobalTranz’s broker services by either

expressly referring to those services or by having a significant

economic effect on them.

     The heart of plaintiff’s negligent hiring claim is that

GlobalTranz failed to exercise reasonable care in arranging for

a motor carrier, that is, its service as a freight broker. As

used in the FAAAA, a “broker” is:

     a person, other than a motor carrier or an employee or
     agent of a motor carrier, that as a principal or agent
     sells, offers for sale, negotiates for, or holds
     itself out by solicitation, advertisement, or
     otherwise as selling, providing, or arranging for,
     transportation by motor carrier for compensation.

49 U.S.C. § 13102(3). Plaintiff alleges that GlobalTranz

provided “third-party logistics services and acts as a freight

broker,” marketed “itself to both shippers and motor carriers,”

contracted with Global Sunrise, a motor carrier, to transport

freight from Illinois to Texas, and knew or should have known of

Global Sunrise’s   history of unsafe operations. Dkt. No. 55, Am.

Compl. at   ¶¶ 2.5, 2.6, 4.13, 4.12, 4.37. These allegations

implicate a freight broker’s services regarding the


                                 7
transportation of property. See, e.g., Georgia Nut Co. v. C.H.

Robinson Co., No. 17 C 3018, 2017 WL 4864857, at *3 (N.D. Ill.

Oct. 26, 2017) (Ellis, J.) (“While the services of a freight

broker do not include the actual transportation of property,

they are focused on arranging how others will transport the

property; these services, therefore, fall within the scope of

the FAAAA preemption.”) (citation omitted).

     While state common law does not expressly reference freight

brokers, plaintiff’s negligent hiring claim seeks to shape how

freight brokers perform their services. For example, in Rowe v.

N.H. Motor Transp. Ass’n, the Supreme Court determined that the

FAAAA preempted a Maine law that established requirements on

tobacco deliveries, in part, because it imposed liability for a

motor carrier’s “failure to sufficiently examine every package”

for unlicensed tobacco. 552 U.S. 364, 372-73 (2008) (emphasis in

original). Similarly, to avoid liability for a negligent hiring

claim like plaintiff’s, brokers would need to examine each

prospective motor carrier’s safety history and determine whether

any prior issues or violations would be permissible under the

common law of one or more states. Enforcing such a claim would

have a significant economic impact on GlobalTranz’s broker

services. Volkova, 2018 WL 741441, at *3. Furthermore, such an

imposition on brokers would thwart the deregulatory objective of

the FAAAA. See Costello v. BeavEx, Inc., 810 F.3d 1045, 1051

                                8
(7th Cir. 2016). Accordingly, plaintiff’s negligent hiring claim

is preempted.

     Plaintiff argues that her negligent hiring claim falls

within a statutory exception that provides the FAAAA’s

preemption rule “shall not restrict the safety regulatory

authority of a State with respect to motor vehicles . . . .” 49

U.S.C. § 14501(c)(2)(A). Even if I assume that plaintiff’s claim

can be considered a safety regulation, that claim has an

attenuated connection to motor vehicles. GlobalTranz is not

alleged to directly own, operate, or maintain motor vehicles.

Plaintiff’s expansive reading of the safety regulatory exception

seeks “an unwarranted extension of the exception to encompass a

safety regulation concerning motor carriers rather than one

concerning motor vehicles.” Loyd, 2019 WL 4577108, at *7; see

also Gillum v. High Standard, LLC, No. SA-19-CV-1378-XR, 2020 WL

444371, at *5 (W.D. Tex. Jan. 27, 2020).

     Nor am I convinced by plaintiff’s argument that cases

interpreting the analogous preemption provision of the Airline

Deregulation Act (“ADA”) merit the conclusion that the FAAAA

does not preempt any personal injury negligence claims. The

negligent hiring claim against GlobalTranz is not a “run-of-the-

mill” personal injury claim seeking damages for premises

liability. Charas v. Trans World Airlines, Inc., 160 F.3d 1259,

1261, 1266   (9th Cir. 1998), opinion amended on denial of

                                 9
reh'g, 169 F.3d 594 (9th Cir. 1999) (In the context of the ADA,

the “service” of an airline “does not refer to the pushing of

beverage carts, keeping the aisles clear of stumbling blocks,

the safe handling and storage of luggage, assistance to

passengers in need, or like functions.”). And, the Seventh

Circuit has rejected the development of “broad rules concerning

whether certain types of common-law claims are preempted by the

ADA.” Travel All Over the World, 73 F.3d at 1433 (“Instead, we

must examine the underlying facts of each case to determine

whether the particular claims at issue ‘relate to’ airline

rates, routes or services.”) (discussing Morales v. Trans World

Airlines, 504 U.S. 374, 378 (1992)).

     Plaintiff is also mistaken that the preemption of her

negligent hiring claim leaves her without a remedy. Federal law

mandates that motor carriers must maintain an insurance policy,

bond, or other security in an amount “sufficient to pay . . .

for each final judgment against the registrant for bodily injury

to, or death of, an individual resulting from the negligent

operation, maintenance, or use of motor vehicles, or for loss or

damage to property . . . or both.” 49 U.S.C. § 13906(a)(1).

There is no such mandate for brokers. Cf. 49 U.S.C. §§

13906(b)(1)(A), 13906(b)(2)(A). This provision, and the safety

regulatory exception discussed above, indicate that Congress

intended that a motor carrier, in this case Global Sunrise, may

                               10
be liable for personal-injury negligence actions despite the

FAAAA’s preemption provision.

                                B.

     I next address plaintiff’s claim that GlobalTranz is

vicariously liable for Global Sunrise and Carty’s negligence. To

succeed on that claim, plaintiff must establish a principal-

agent relationship between GlobalTranz and Global Sunrise and

Carty. See Sperl v. C.H. Robinson Worldwide, Inc., 946 N.E.2d

463, 470 (Ill. App. Ct. 3rd Dist. 2011) (“A principal is

vicariously liable for the conduct of its agent but not for the

conduct of an independent contractor.”) (citation omitted). In

an agency relationship, “a principal has the right to control an

agent’s conduct and an agent has the power to affect a

principal’s legal relations” whereas “an independent contractor

undertakes to produce a given result but, in the actual

execution of the work, is not under the order or control of the

person for whom he does the work.” Id. (citations omitted); see

also Lang v. Silva, 715 N.E.2d 708, 716 (Ill. App. Ct. 1st Dist.

1999).

     As discussed, common-law tort claims, like plaintiff’s

vicarious liability claim, meet the first requirement for FAAAA

preemption. See Mesa Airlines, Inc., 219 F.3d at 607.

GlobalTranz argues that this claim meets the second requirement

for FAAAA preemption for the same reasons as plaintiff’s

                                11
negligent hiring claim—GlobalTranz’s alleged communications with

Global Sunrise and Carty relate to the services GlobalTranz

provides as a freight broker. GlobalTranz also argues that these

alleged communications do not constitute sufficient control over

Carty or Global Sunrise to impose vicarious liability.

     GlobalTranz’s arguments are unconvincing. Unlike

plaintiff’s negligent hiring claim, which seeks to hold

GlobalTranz liable for its own actions, her vicarious liability

claim seeks to hold GlobalTranz liable for the actions of Carty

and Global Sunrise. GlobalTranz admits that the safety

regulatory exception to FAAAA preemption, 49 U.S.C. §

14501(c)(2)(A), applies “to the motor carrier that actually

operates the vehicle.” Dkt. No. 67, Reply Br. at 14. As Congress

excluded such conduct from the FAAAA’s preemption rule, it

follows that a principal can be held liable for its agents’

negligent operation of a motor vehicle. Furthermore,

GlobalTranz’s argument that plaintiff’s allegations pertain only

to its broker services asks me to conclude that its alleged

communications with Carty and Global Sunrise are purely

“incidental details required to accomplish” those broker

services rather than a principal’s exercise of control over its

agents. Dkt. No. 62 at 14. However, at this stage, I am required

to draw all reasonable inferences in plaintiff’s favor, not that

of GlobalTranz.

                               12
     The issue then becomes whether plaintiff has alleged facts

that give rise to an inference that GlobalTranz had the right to

control the manner in which Global Sunrise and Carty operated

motor vehicles. Here, plaintiff alleges GlobalTranz communicated

directly with Carty about the load, required that Carty call it

to be dispatched, required the use of a specific trailer, and

required communications at multiple points in the transport of

the load as well as daily tracking updates and location reports.

Also, GlobalTranz, not Global Sunrise, is alleged to be the

carrier listed on the bill of lading. These facts are sufficient

to raise an inference that GlobalTranz controlled the manner in

which Carty and Global Sunrise carried out their work of

transporting a load in a motor vehicle. See, e.g., Sperl, 946

N.E.2d at 473 (affirming jury determination that driver was

agent of freight broker where broker communicated directly with

the driver, set type of trailer to be used, required a dispatch

call and constant communication from the driver, and used fines

to encourage timely delivery of a load). Whether that is

actually the case remains to be decided. See Thakkar v. Ocwen

Loan Servicing, LLC, No. 15-CV-10109, 2017 WL 3895596, at *4

(N.D. Ill. Sept. 6, 2017) (“The existence and scope of an agency

relationship are questions of fact.”) (citation omitted).

Plaintiff may proceed with her vicarious liability claim against

GlobalTranz.

                               13
                               IV.

     GlobalTranz’s motion to dismiss is granted with respect to

plaintiff’s negligent hiring claim and is denied with respect to

plaintiff’s vicarious liability claim.



                                     ENTER ORDER:




                              _____________________________
                                     Elaine E. Bucklo
                               United States District Judge

Dated: March 4, 2020




                               14
